Case 2:18-cv-02947-JMA-AKT Document 23 Filed 10/30/18 Page 1 of 3 PageID #: 66



IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
MONTE ROSENZWEIG and GOLD                                      :
STANDARD AGENCY, INC.                                          :
on behalf of plaintiffs and the class members                  :
described below,                                               :
                                                               :
                           Plaintiffs,                         :
                                                               :    18-cv-2947-JMA-AKT
         v.                                                    :
                                                               :
PRO RESTORATION, INC., and PRO RESTORATION:
CLEANING & DISASTER SERVICES, INC., both       :
doing business as SERV-PRO OF PORT JEFFERSON., :
and NSLI RESTORATION, INC., doing business as  :
SERV-PRO of HICKSVILLE/PLAINVIEW and JOHN :
DOES 1-10                                      :
                                                               :
                           Defendant.                          :
----------------------------------------------------------------x


                                       NOTICE OF SETTLEMENT


        Plaintiffs report that the parties have reached a settlement on an individual basis in this
matter. Plaintiff respectfully requests that the Court strike all pending deadlines including the
status hearing scheduled for October 31, 2018. Plaintiff respectfully requests an additional 30
days to finalize and comply with the terms of the settlement, and to file a stipulation of dismissal.


                                                                    /s/Tiffany N. Hardy
                                                                    Tiffany N. Hardy

Tiffany N. Hardy
Edelman, Combs, Latturner & Goodwin LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379 (FAX)


Adam J. Fishbein
735 Central Avenue
Woodmere, New York 11598
(516)668-6945
Case 2:18-cv-02947-JMA-AKT Document 23 Filed 10/30/18 Page 2 of 3 PageID #: 67




                               CERTIFICATE OF SERVICE

       I, Tiffany N. Hardy, certify that on October 30, 2018, I caused the foregoing document to
be served, via ECF, upon the following:

JAKUBOWSKI, ROBERTSON, MAFFEI
GOLDSMITH & TARTAGLIA, LLP
Mark Goldsmith
Adam Shatzkes
969 Jericho Turnpike
Saint James, New York 11780
mgoldsmith@jrmgtattorneys.com
ashatzkes@jrmgtattorneys.com




                                                           s/ Tiffany N. Hardy
                                                           Tiffany N. Hardy

Tiffany N. Hardy
Edelman, Combs, Latturner & Goodwin LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200
(312) 419-0379 (FAX)
Case 2:18-cv-02947-JMA-AKT Document 23 Filed 10/30/18 Page 3 of 3 PageID #: 68




      EXHIBIT
